         Case 4:20-cv-01096-SWW Document 12 Filed 10/27/20 Page 1 of 2




                   IN THE UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF ARKANSAS
                             CENTRAL DIVISION

JOSEPH DAVID SANDERS
PLAINTIFF

vs.                              4:20CV01096-SWW-JJV

DONALD TRUMP
DEFENDANT

                                            ORDER

       The Court has reviewed the Proposed Findings and Recommended

Disposition submitted by United States Magistrate Judge Joe J. Volpe.                           No

objections have been filed. After careful consideration, the Court concludes that

the Proposed Findings and Recommended Disposition should be, and hereby is,

approved and adopted in its entirety as this Court’s findings in all respects.

       IT IS, THEREFORE, ORDERED that:

       1.      The Complaint (Doc. No. 1) is DISMISSED without prejudice as

being frivolous and failing to state a claim upon which relief may be granted.

       2.      Dismissal of this action counts as a “strike” for purposes of 28 U.S.C.

§ 1915(g).1




1
  Title 28 U.S.C. § 1915(g) provides as follows: “In no event shall a prisoner bring a civil action
or appeal a judgment in a civil action or proceeding under this section if the prisoner has, on 3 or
more prior occasions, while incarcerated or detained in any facility, brought an action or appeal in
a court of the United States that was dismissed on the grounds that it is frivolous, malicious, or
        Case 4:20-cv-01096-SWW Document 12 Filed 10/27/20 Page 2 of 2




       3.     The Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that an in

forma pauperis appeal from any Order adopting these recommendations and the

accompanying Judgment would not be taken in good faith.

       DATED this 27th day of October, 2020.

                                          /s/Susan Webber Wright
                                          UNITED STATES DISTRICT JUDGE




fails to state a claim upon which relief may be granted, unless the prisoner is under imminent
danger of serious physical injury.”

                                              2
